     Case 2:20-cv-11327-JAK-PVC Document 17 Filed 04/27/21 Page 1 of 2 Page ID #:129



1
      Todd M. Friedman (SBN 216752)
2     Adrian R. Bacon (SBN 280332)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
      21550 Oxnard St. Suite 780,
4     Woodland Hills, CA 91367
5
      Phone: 877-206-4741
      Fax: 866-633-0228
6     tfriedman@toddflaw.com
7      abacon@ toddflaw.com
      Attorneys for Plaintiff
8

9                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10

11    LUCINA CALDERA, individually, and                     ) Case No.
12    on behalf of all others similarly situated,           )
      Plaintiff,                                            ) 2:20-cv-11327
13
      vs.                                                   )
14    SPEEDY CASH, and DOES 1through                        )
      10, inclusive, and each of them,                      ) NOTICE OF SETTLEMENT
15
      Defendant(s).                                         )
16                                                          )
17                                                          )
                                                            )
18
                                                            )
19
            NOW COMES THE PLAINTIFF by and through their attorney to
20
      respectfully notify this Honorable Court that this case has settled as to all named
21
      Defendants. Plaintiff requests that this Honorable Court vacate all pending
22
      hearing dates and allow sixty (60) days with which to file dispositive
23

24
      documentation. This Court shall retain jurisdiction over this matter until fully

25
      resolved.

26    Dated: April 27, 2021             Law Offices of Todd M. Friedman, P.C.
27
                                                                 By: s/ Adrian R. Bacon
28
                                                                       Adrian R. Bacon



                                          Notice of Settlement
     Case 2:20-cv-11327-JAK-PVC Document 17 Filed 04/27/21 Page 2 of 2 Page ID #:130



1
                               CERTIFICATE OF SERVICE
2

3     Filed electronically on April 27, 2021, with:
4
      United States District Court CM/ECF system
5

6
      Notification sent electronically on April 27, 2021, to:

7     To the Honorable Court, all parties and their Counsel of Record
8

9
      s/Adrian R. Bacon
10     Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         Notice of Settlement
